     Case 1:20-cv-03127-SAB    ECF No. 45   filed 08/31/20   PageID.301 Page 1 of 5




 1      ROBERT W. FERGUSON
        Attorney General
 2      NOAH GUZZO PURCELL, WSBA #43492
        Solicitor General
 3      NATHAN K. BAYS, WSBA #43025
        KRISTIN BENESKI, WSBA #45478
 4      ANDREW R.W. HUGHES, WSBA #49515
        CRISTINA SEPE, WSBA #53609
 5      Assistant Attorneys General
        EMMA S. GRUNBERG, WSBA #54659
 6      TERA M. HEINTZ, WSBA #54921
        (application for admission forthcoming)
 7      KARL D. SMITH, WSBA #41988
        (application for admission forthcoming)
 8      Deputy Solicitors General
        800 Fifth Avenue, Suite 2000
 9      Seattle, WA 98104
        (206) 464-7744
10

11                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
12                                  AT YAKIMA

13      STATE OF WASHINGTON, et al.,               NO. 20-03127-SAB

14                       Plaintiffs,               STIPULATED SCHEDULING
                                                   ORDER REGARDING
15         v.                                      DISCOVERY RESPONSES AND
                                                   THE PLAINTIFF STATES’
16      DONALD J. TRUMP, et al.,                   ANTICIPATED MOTION FOR
                                                   PRELIMINARY INJUNCTION
17                       Defendants.

18
19                                     I.   STIPULATION
20              The parties, through undersigned counsel, have conferred and reached the

21      following agreements regarding Defendants’ discovery responses and the

22      Plaintiff States’ anticipated Motion for Preliminary Injunction. They respectfully


        STIPULATED SCHEDULING                     1              ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
        ORDER                                                         800 Fifth Avenue, Suite 2000

        NO. 20-03127-SAB                                                  Seattle, WA 98104
                                                                             (206) 464-7744
     Case 1:20-cv-03127-SAB      ECF No. 45    filed 08/31/20   PageID.302 Page 2 of 5




 1      request that the Court approve both the schedule and word limit expansions set
 2      forth below.

 3            1. Defendants USPS and Louis DeJoy shall serve their responses to Plaintiff

 4               States’ First Interrogatories and Requests for Production of Documents on

 5               or before Sunday, September 6, 2020;

 6            2. Plaintiff States shall file their Motion for Preliminary Injunction on or

 7               before Wednesday, September 9, 2020;

 8            3. All briefs of amici curiae shall be filed by Friday, September 11, 2020;

 9            4. Defendants shall file their response to Plaintiff States’ Motion for

10               Preliminary Injunction on or before 9 a.m. PDT on Tuesday,

11               September 15, 2020;

12            5. Plaintiff States may file a reply in support of their Motion for Preliminary

13               Injunction on or before Wednesday, September 16, 2020;

14            6. Plaintiffs’ Motion and Defendants’ Response shall not exceed 60 pages.

15               Plaintiffs’ Reply shall not exceed 30 pages; and

16            7. The hearing on Plaintiffs’ Motion for Preliminary Injunction shall be at

17               ________ a.m./p.m. on September 17, 2020, in Yakima, Washington.

18      ///

19      ///

20      ///

21
22


        STIPULATED SCHEDULING                        2              ATTORNEY GENERAL OF WASHINGTON
                                                                         Complex Litigation Division
        ORDER                                                            800 Fifth Avenue, Suite 2000

        NO. 20-03127-SAB                                                     Seattle, WA 98104
                                                                                (206) 464-7744
     Case 1:20-cv-03127-SAB   ECF No. 45   filed 08/31/20   PageID.303 Page 3 of 5




 1            It is SO AGREED this 31st day of August 2020.
 2       ROBERT W. FERGUSON                     ETHAN P. DAVIS
         Attorney General                       Acting Assistant Attorney General
 3
         /s/ Andrew R.W. Hughes                 ERIC R. WOMACK
 4       NOAH GUZZO PURCELL,                    Assistant Director, Federal Programs
         WSBA #43492                            Branch
 5       Solicitor General
         NATHAN K. BAYS, WSBA #43025            /s/ Joseph E. Borson
 6       KRISTIN BENESKI, WSBA #45478           JOSEPH E. BORSON,
         ANDREW R.W. HUGHES,                    VA Bar #85519
 7       WSBA #49515                            ALEXIS H. ECHOLS, DC #975699
         CRISTINA SEPE, WSBA #53609             Trial Attorneys
 8       Assistant Attorneys General            U.S. Department of Justice
         EMMA GRUNBERG,                         Civil Division, Federal Programs
 9       WSBA #54659                            Branch
         TERA M. HEINTZ, WSBA #54921            1100 L Street, N.W.
10       (application for admission             Washington, DC 20005
         forthcoming)                           (202) 514-1944
11       KARL D. SMITH, WSBA #41988             (202) 305-8613
         (application for admission             (202) 616-8460 (FAX)
12       forthcoming)                           joseph.borson@usdoj.gov
         Deputy Solicitors General              alexis.j.echols@usdoj.gov
13       800 Fifth Avenue, Suite 2000           Attorneys for Defendants
         Seattle, WA 98104
14       (206) 464-7744
         noah.purcell@atg.wa.gov
15       nathan.bays@atg.wa.gov
         kristin.beneski@atg.wa.gov
16       andrew.hughes@atg.wa.gov
         cristina.sepe@atg.wa.gov
17       emma.grunberg@atg.wa.gov
         tera.heintz@atg.wa.gov
18       karl.smith@atg.wa.gov
         Attorneys for Plaintiff State of
19       Washington
20
21
22


        STIPULATED SCHEDULING                    3              ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
        ORDER                                                        800 Fifth Avenue, Suite 2000

        NO. 20-03127-SAB                                                 Seattle, WA 98104
                                                                            (206) 464-7744
     Case 1:20-cv-03127-SAB   ECF No. 45    filed 08/31/20   PageID.304 Page 4 of 5




 1                                          ORDER

 2            It is SO ORDERED.

 3
 4      DATED:                    , 2020.     By:
                                                    Honorable Stanley A. Bastian
 5                                                  Chief United States District Judge
 6
 7
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22


        STIPULATED SCHEDULING                     4              ATTORNEY GENERAL OF WASHINGTON
                                                                      Complex Litigation Division
        ORDER                                                         800 Fifth Avenue, Suite 2000

        NO. 20-03127-SAB                                                  Seattle, WA 98104
                                                                             (206) 464-7744
     Case 1:20-cv-03127-SAB   ECF No. 45   filed 08/31/20   PageID.305 Page 5 of 5




 1                            DECLARATION OF SERVICE
 2            I hereby declare that on this day I caused the foregoing document to be

 3      electronically filed with the Clerk of the Court using the Court’s CM/ECF

 4      System, which will serve a copy of this document upon all counsel of record.

 5            DATED this 31st day of August 2020, at Seattle, Washington.

 6
                                     /s/ Andrew R.W. Hughes
 7                                   ANDREW R.W. HUGHES, WSBA #49515
                                     Assistant Attorney General
 8
 9
10

11
12
13

14
15
16

17
18
19

20
21
22


        STIPULATED SCHEDULING                    5              ATTORNEY GENERAL OF WASHINGTON
                                                                     Complex Litigation Division
        ORDER                                                        800 Fifth Avenue, Suite 2000

        NO. 20-03127-SAB                                                 Seattle, WA 98104
                                                                            (206) 464-7744
